DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 2, the limitation “a ring-shaped dummy portion” fails to specify whether the limitation further defines or is different from the already recited “wherein the second dummy portion is a land-shaped dummy portion”. It is not clear how the dummy portion is recited and defined to be both “land-shaped” and “ring-shaped”. Although the limitation “land-shaped” is not explicitly defined in the Specification, it appears the “land-shaped” dummy portion is directed to the disclosed “rectangular dummy active 203 having a larger surface area than the surface area of the aperture of the Through Silicon VIA hole 21 is disposed in the Through Silicon VIA electrode formation area” of Fig. 7. However, there is no disclosure that the dummy active 203 is also a “ring-shaped dummy portion”. Thus, the limitation renders the claims indefinite and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,851,880 B2 to Suzuki et al. (“Suzuki”) in view of U.S. Patent Application Publication No. 2008/0135877 A1 to Inoue et al. (“Inoue”) and U.S. Patent Application Publication No. 2004/0262767 A1 to Matsuo (“Matsuo”).			As to claim 1, although Suzuki discloses a method for manufacturing a semiconductor device, comprising: providing a semiconductor substrate (11) having an obverse surface and a reverse surface opposite to the obverse surface; forming a shallow-trench-isolation region (13) of an insulating film (13) on the obverse surface; forming a plurality of active elements (MOS) on the obverse surface to define an element-absence area (around 12, 14) provided adjacent to the active elements (MOS) on the obverse surface, the element-absence area (around 12, 14) being free of any of the active elements (MOS); forming an interlayer insulating film (31, 34) on and over the active elements (MOS) and the element-absence area (around 12, 14); forming an electrode pad (12) so as to be buried inside the interlayer insulating film (31, 34) and electrically connected to one or more of the active elements (MOS); and forming a Through Silicon VIA hole (14) penetrating from the reverse surface of the semiconductor substrate (11) to the obverse surface to form a Through Silicon VIA electrode (16) to be electrically connected to the electrode pad (12) (See Fig. 1, Fig. 5, Column 4, lines 9-67, Column 5, lines 1-67, Column 6, lines 1-48, Column 9, lines 7-53) (Notes: “trench” and “hole” are filled with elements), Suzuki does not further disclose forming, in the shallow-trench-isolation region, a plurality of island-shaped dummy portions and a second dummy portion which is surrounded with the island-shaped dummy portions and has a distance across being larger than that of each of the island-shaped dummy portions, wherein each of the island-shaped dummy portions and the second dummy portion has a top face coplanar with a top face of the shallow-trench-isolation region and consists of the same material as the semiconductor substrate; forming the Through Silicon VIA hole penetrating within an outer edge of the second dummy portion; wherein the second dummy portion is a land-shaped dummy portion having a larger surface area than the surface area of the aperture of the Through Silicon VIA hole. 											However, Inoue does disclose forming, in the shallow-trench-isolation region (70), a plurality of dummy portions (80), wherein each of the plurality of dummy portions (80) has a top face coplanar with a top face of the shallow-trench-isolation region (70) and consists of the same material as the semiconductor substrate (1) (See Fig. 1, Fig. 4, Fig. 6, ¶ 0007, ¶ 0008, ¶ 0010, ¶ 0088, ¶ 0089, ¶ 0105).					Further, Matsuo discloses forming, in the shallow-trench-isolation region (11), a plurality of island-shaped dummy portions (12) and a second dummy portion (larger 12) which is surrounded with the island-shaped dummy portions (12) and has a distance across being larger than that of each of the island-shaped dummy portions (12); forming the Through Silicon VIA hole (150a) penetrating within an outer edge of the second dummy portion (larger 12); wherein the second dummy portion (larger 12) is a land-shaped dummy portion (larger 12) having a larger surface area than the surface area of the aperture of the Through Silicon VIA hole (150a) (See Fig. 1, Fig. 2, Fig. 3, Fig. 5, ¶ 0024, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0030, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0046, ¶ 0049, ¶ 0052, ¶ 0054, ¶ 0056, ¶ 0058).									In view of the teachings of Suzuki, Inoue, and Matsuo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Suzuki to have forming, in the shallow-trench-isolation region, a plurality of island-shaped dummy portions and a second dummy portion which is surrounded with the island-shaped dummy portions and has a distance across being larger than that of each of the island-shaped dummy portions, wherein each of the island-shaped dummy portions and the second dummy portion has a top face coplanar with a top face of the shallow-trench-isolation region and consists of the same material as the semiconductor substrate; forming the Through Silicon VIA hole penetrating within an outer edge of the second dummy portion; wherein the second dummy portion is a land-shaped dummy portion having a larger surface area than the surface area of the aperture of the Through Silicon VIA hole because the dummy portions can uniformize the trench width of the shallow-trench-isolation region across the substrate/wafer to ensure polish by CMP will uniformly progress in the substrate/wafer to alleviate the dishing phenomenon (See Inoue ¶ 0010, ¶ 0089). Further, having the Through Silicon Via hole contour line formed entirely within the land-shaped second dummy portion can control the undercut to prevent unexpected deformation (See Matsuo ¶ 0058).
Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure:
Levi et al. (US 6,703,318 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815